DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Supplemental Amendment filed March 15, 2021 is acknowledged. 
Claims 1-6 are pending, and are being examined on the merits. 

Response to Arguments
Applicant’s arguments filed March 15, 2021 have been fully considered. 

The following objections and rejections are withdrawn in view of the current 
amendments to the specification or to the claims that were subject to the objections and rejections:
Objections to Specification – hyperlinks
Objections to claims 1-2 and 5-6
Rejection of claims 1-6 under 35 USC § 112(b), indefiniteness

Objections to Drawings – Fig. 3A and 3B
	Figures 3A and 3B were rejected because the text was illegible. On December 30, 2020, Applicant submitted 2 sheets of replacement drawings, labeled “Figure 3” and “Figure 3 

Election/Restrictions
In response to the Election of Species Requirement, filed July 7, 2020, Applicant elected primer set 12 in claim 5, and the extension primer SEQ ID NO: 62 in claim 6. As discussed below, claims 1-4 and the elected species of claims 5 and 6 have been examined and determined to contain allowable subject matter. Consequently, the non-elected species in claims 5 and 6 are rejoined, and examined on the merits. 
The Election of Species Requirement as set forth in the Office Action mailed February 7, 
2020 is hereby WITHDRAWN.

Drawings
The drawings are objected to because the 2 sheets of replacement drawings submitted December 30, 2020, are labeled “Figure 3” and “Figure 3 (cont.)”, respectively. However, the replacement sheets omit the “A” and “B” designations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification

Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
Specific deficiency: The incorporation-by-reference paragraph is missing.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:  
Regarding claim 1, the limitation “comprising steps of” in ll. 1-2 should be “comprising 
the steps of”; and, the limitation “a combination of primer set” in l. 5 should be “a combination of primer sets”.
sing analyzing” in l. 1 should be “which further comprises analyzing”.
	Regarding claim 4, there should be a comma between “phlegm” and “saliva” in l. 2.
	
Claims 3 and 5-6 depend directly or indirectly from claim 1 and consequently incorporate the informalities of claim 1.

Appropriate correction is required.

Allowable Subject Matter
The following claims contain allowable subject matter: claims 1-6.
Claims 1-6, including the rejoined species of claims 5-6, are free of the art, at least for 
the reasons described in the Non-Final Office Action mailed October 2, 2021. In addition, the outstanding 35 USC § 112(b) rejections have been overcome.

Conclusion
This application is in condition for allowance except for the following formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637